     Case 2:18-cv-02683-KJM-CKD Document 23 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KARL J. RUSSELL,                                    No. 2:18-cv-2683 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 20, 2020, the magistrate judge filed findings and recommendation, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within thirty days. Plaintiff has filed objections to the findings

23   and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
     Case 2:18-cv-02683-KJM-CKD Document 23 Filed 09/30/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 20, 2020, are adopted in full;
 3          2. Plaintiff’s second amended complaint is dismissed without leave to amend for failing
 4   to state a claim; and
 5          3. The Clerk of Court is directed to close this case.
 6   DATED: September 30, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
